Citation Nr: 1705469	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with a history of esophagitis.

2.  Entitlement to an initial compensable rating for abdominal muscle strain.

3.  Entitlement to an initial rating higher than 30 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In February 2014, the Board remanded the Veteran's claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's service-connected gastrointestinal symptomatology is manifested by recurrent epigastric distress with pyrosis; it is not manifested by any evidence of dysphagia, regurgitation, substernal arm or shoulder pain, or evidence that his condition is productive of a considerable impairment of health.

2.  The Veteran's service-connected abdominal muscle injury is manifested by no worse than slight disability.

3.  The Veteran's service-connected generalized anxiety disorder does not cause occupational and social impairment, with reduced reliability and productivity; deficiencies in most areas, such as work, school, family relations; judgment, thinking or mood; total occupational and social impairment; or symptoms approximating such impairment.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for GERD with a history of esophagitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7346 (2016).

2.  The criteria for an initial compensable rating for an abdominal muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2016).

3.  The criteria for a rating in excess of 30 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.   The Veteran declined the opportunity to testify at a hearing before the Board. 

With regard to the claims being decided herein, the Board last remanded the claims to afford the Veteran VA examinations for his increased rating claims.  The Veteran was scheduled for VA examinations in June 2014 and he failed to report for the examinations.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was scheduled for examinations.  His failure to report for the examinations has frustrated the Board's efforts to obtain additional evidence with which to decide the claims.  Moreover, neither the Veteran nor his representative provided good cause for the Veteran's failure to report for the examinations.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations prior to the Board remand (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD

Historically, the Veteran submitted a claim of entitlement to service connection for acid reflux in March 2010.  The Veteran was awarded service connection for GERD with a history of esophagitis and assigned a noncompensable rating effective March 8, 2010.  The Veteran disagreed with the rating assigned and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that the Veteran underwent an esophagogastroduodenoscopy (EGD) in January 2009 which revealed two small linear erosions consistent with grade A esophagitis.  A diagnosis of Grade I esophagitis was rendered.  The records reflect treatment for anxiety related vomiting and heartburn.  

At a May 2010 VA examination, the Veteran reported once daily emesis with over the counter treatment with Tums.  The Veteran's gastrointestinal symptoms included nausea, vomiting, and heartburn.  The Veteran denied diarrhea, constipation, indigestion, abdominal swelling, regurgitation, dysphagia, hematemesis, and melena.  The Veteran reported daily pain in the epigastric area after he throws up relieved after one to two hours or after taking Tylenol or sitting in a hot tub.  A barium study revealed gastroesophageal reflux.  The Veteran was reported to be well-developed, thin built, in good nutrition status, and in no distress.  He reported some weight loss.  Physical examination of the abdomen was normal with normal bowel sounds, no abnormality of auscultation, no palpable mass, and no tenderness.  The Veteran was diagnosed with a history of esophagitis, currently stable and GERD with no effects on the Veteran's usual occupation. 

The Veteran was scheduled for a VA examination in June 2014 to assess the current nature and severity of the GERD with esophagitis.  However, the Veteran failed to report for the examination and did not provide any good cause for his absence.   Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

In every instance where the schedule does not provide a zero evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

With regard to Diagnostic Code 7346, the Board notes that a compensable rating requires two or more symptoms which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this case, the Veteran endorsed recurrent epigastric distress with pyrosis (heartburn).  However, there was no evidence of dysphagia, regurgitation, substernal arm or shoulder pain, or evidence that his condition is productive of a considerable impairment of health.  Consequently, a compensable rating is not warranted under this diagnostic code. 

The Board has considered whether any other Diagnostic Codes are relevant to the disability at issue.  However, the Veteran's disability at issue is most appropriately rated under the diagnostic code discussed above. 

In sum, the Veteran's gastrointestinal disability does not warrant a compensable rating at any time during the pendency of the appeal.

Abdominal Muscle Strain

Historically, the Veteran submitted a claim of entitlement to service connection for abdominal strain in March 2010.  The Veteran was awarded service connection for abdominal muscle strain and assigned a noncompensable rating effective March 8, 2010.  The Veteran disagreed with the rating assigned and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that the Veteran reported abdominal muscle discomfort with emesis on a January 2010 report of medical history form.  

At a May 2010 VA examination, the Veteran reported pain in his epigastric area which he was advised was due to the pressure of vomiting.  He was initially treated with Tylenol but currently does not take any medication.  He indicated that he uses a hot tub at a health club for his symptoms.  Physical examination of the abdomen revealed normal bowel sounds and no palpable mass.  Inspection of the abdomen was normal.  There was no abdominal guarding or tenderness.  The examiner assessed the Veteran with abdominal muscle strain well controlled with Tylenol and hot tub baths.  X-rays of the abdomen were normal.  The examiner concluded that the abdominal muscle strain had no effects on the Veteran's usual occupation or activities of daily living.  

The Veteran was scheduled for a VA examination in June 2014 to assess the current nature and severity of the abdominal muscle strain.  However, the Veteran failed to report for the examination and did not provide any good cause for his absence.   Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  

The Veteran's service-connected muscle wound injury of the abdomen is rated under Diagnostic Codes 5399-5319, governing injuries to Muscle Group XIX, which encompasses muscles of the abdomen and spine. Hyphenated Diagnostic Codes are used when a rating under one code requires use of an additional Diagnostic Codes to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The use of the "99" series and a hyphenated Diagnostic Codes reflects that there is no specific Diagnostic Code applicable to the disability, and it must be rated by analogy.  38 C.F.R. § 4.20 (2016).  

Under Diagnostic Code 5319, an injury to Muscle Group XIX is rated as noncompensable (0 percent) disabling when slight, 10 percent disabling when moderate, 30 percent disabling when moderately severe, and a 50 percent rating when severe.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2016).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2016).

Muscle disability is considered to be slight if it manifested by a simple wound of the muscle without debridement or infection, no cardinal signs or symptoms of muscle disability, minimal scar, and no evidence of fascial defect, atrophy, impaired tonus, impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56. (2016).

Muscle disability is considered to be moderate if it was caused by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56. (2016).

Muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id. 

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

If present, the following are also signs of severe muscle disability:  (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (2016).

In this case, for the Veteran to obtain a higher, 10 percent rating for abdominal muscle strain, his muscle injury would have to be classified as moderate.  The rating criteria specifies that the history of a moderate disability should include consistent complaints of one or more of the cardinal signs and symptoms of muscle disability loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2016).  However, in this case, the May 2010 VA examiner found no abdominal guarding or tenderness and inspection of the abdomen was normal.  The abdominal muscle strain had no effect on the Veteran's activities of daily living.  Therefore, based on the above, the Board concludes that the Veteran does not suffer from sufficient consistent signs and symptoms of a muscle disability required to obtain a higher evaluation for a moderate disability.  The Veteran's symptoms are tantamount to no more than slight disability.  

In sum, the Board finds that the severity of the Veteran's Group XIX muscle injury does not approximate the criteria set forth in Diagnostic Code 5319 to warrant a compensable rating at any point during the appeal period.

Generalized Anxiety Disorder

The Veteran filed a claim of entitlement to service connection for anxiety in March 2010.  In a September 2010 rating decision, the Veteran was granted service connection for generalized anxiety disorder and assigned a 10 percent rating effective March 8, 2010.  The Veteran disagreed with the rating assigned and this appeal ensued.  In a March 2012 statement of the case, a 30 percent rating was assigned effective March 8, 2010.  
 
The Veteran's generalized anxiety disorder is rated as 30 percent disabling pursuant to Diagnostic Code 9400.  38 C.F.R. § 4.130.

A 30 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's generalized anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's generalized anxiety disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in June 2012, and therefore the claim is governed by DSM-IV.

At a June 2010 VA mental disorders VA examination, the Veteran indicated that he had been married for three years.  He reports some strain on the relationship due to his wife being located in another state to finish her undergraduate degree.  He noted that other than the distance his relationship was "great."  He reported that he has two good friends in his current town and one good friend in the city where he was relocating.  He indicated that he enjoys reading, working out, and playing guitar.  He denied a history of suicide attempts or violence/assaultiveness.  The examiner opined that the Veteran appears to be functioning well.  He had a good social network and enjoyed doing many activities.  He had several meaningful relationships in his life.  He noted that the Veteran sleeps poorly and gets five hours of sleep on a good night and several times per week only sleeps one hour per night.  Mental status evaluation revealed that the Veteran was clean, neatly groomed, and appropriately dressed with unremarkable psychomotor activity.  His speech was unremarkable and his attitude was cooperative.  His affect was normal and his mood was good.  He was oriented in three spheres.  His thought process and thought content were unremarkable.  His insight and judgment were intact.  There was no inappropriate, obsessive, or ritualistic behavior.  The Veteran endorsed panic attacks which manifested as episodes of daily vomiting which eased his anxiety.  He denied suicidal and homicidal thoughts.  He had good impulse control and denied episodes of violence.  The Veteran reported that his motivation is good and he had a lot of goals but occasionally had difficulty accomplishing tasks because he feels "exhausted" all the time.  His recent, remote, and immediate memory was intact.  The examiner noted that the Veteran was unemployed for the summer before he starts school full-time.  The Veteran denied that his unemployment was due to his mental disorder.  The examiner diagnosed the Veteran with generalized anxiety disorder.  The examiner assigned a GAF score of 65.     

The Veteran was scheduled for a VA examination in June 2014 to assess the current nature and severity of the generalized anxiety disorder.  However, the Veteran failed to report for the examination and did not provide any good cause for his absence.   Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  

Having reviewed the evidence, the Board concludes that the Veteran's PTSD does not warrant a rating in excess of the 30 percent rating that he is currently assigned, and a higher schedular rating is not warranted during the entire appeal period at issue.  The only probative evidence consists of the VA examination dated in May 2010 which is most consistent with the objective criteria for a 30 percent rating due to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as:  anxiety, chronic sleep impairment, and panic attacks.  The objective evidence of record as reported above does not correlate to the criteria for a 50 percent rating as evidenced by the fact that the evidence does not reflect that the Veteran had problems with speech, difficulty understanding complex commands, impairment of long-term memory, impaired judgment, or impaired abstract thinking.  That is, many of the symptoms that have traditionally been associated with a 50 percent rating.  Although the Veteran indicated that his vomiting was a form of panic attacks and occurred daily, the Veteran did not report experiencing any other psychiatric symptoms other than those specifically enumerated in the schedular rating criteria which caused impairment consistent with a 50 percent rating.  At the time of the June 2010 VA examination, the examiner found that the Veteran appeared to be functioning well.  

Turning first to the GAF score that was assigned during the appeal period, the Veteran was assigned a GAF score of 65.  As noted, a GAF score between 61-70 is assigned when there are "mild" symptoms.  The Veteran's symptoms of anxiety, daily panic attacks, and chronic sleep impairment are tantamount to no more than the currently assigned 30 percent rating.  While the GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned, the fact remains that it represents a medical professional's professional estimation as to the level of impairment caused by the entirety of the Veteran's psychiatric symptoms at the time of the evaluation. 

The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013).  In this case, the Veteran was noted to have a good support system with a good relationship with his spouse and several good friends.  While he was not employed at the time of the examination, the Veteran indicated that he was unemployed before he started his undergraduate degree and not due to his generalized anxiety disorder.  As such, the Veteran's generalized anxiety disorder did cause not cause occupational and social impairment so profound as to cause even occupational and social impairment with reduced reliability and productivity. Consequently, the PTSD symptoms have not been shown to meet the next higher rating of 50 percent. 

As such, a schedular rating in excess of 30 percent is not found to be warranted at any time during the relevant time period on appeal.

Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.   If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").   See id.  

The medical evidence fails to show anything unique or unusual about the Veteran's service-connected GERD, abdominal muscle strain, or generalized anxiety disorder that would render the schedular criteria inadequate.  The Veteran's symptoms of his disabilities have been specifically identified by the examiners of record which formed the basis for the schedular ratings that were assigned.  The Veteran has not reported any unique or unusual symptoms of any of his service-connected disabilities on appeal.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of any of his service-connected disabilities currently on appeal.  Additionally, the VA examiners did not suggest that the Veteran's service connected-disabilities would preclude employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to the Veteran's service-connected GERD, abdominal muscle strain, or generalized anxiety disorder. 








ORDER

Entitlement to an initial compensable rating for GERD with a history of esophagitis is denied.

Entitlement to an initial compensable rating for abdominal muscle strain is denied.

Entitlement to an initial rating higher than 30 percent for generalized anxiety disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


